Name: Council Regulation (EEC) No 3910/92 of 30 December 1992 amending Regulation (EEC) No 1471/88 as regards imports of sweet potatoes intended for uses other than human consumption and originating in the People's Republic of China in the period 1993 to 1995
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  Asia and Oceania
 Date Published: nan

 Avis juridique important|31992R3910Council Regulation (EEC) No 3910/92 of 30 December 1992 amending Regulation (EEC) No 1471/88 as regards imports of sweet potatoes intended for uses other than human consumption and originating in the People's Republic of China in the period 1993 to 1995 Official Journal L 394 , 31/12/1992 P. 0025 - 0025 Finnish special edition: Chapter 3 Volume 47 P. 0130 Swedish special edition: Chapter 3 Volume 47 P. 0130 COUNCIL REGULATION (EEC) N ° 3910/92 of 30 December 1992 amending Regulation (EEC) N ° 1471/88 as regards imports of sweet potatoes intended for uses other than human consumption and originating in the People's Republic of China in the period 1993 to 1995THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) N ° 1471/88 of 16 May 1988 concerning the arrangements applicable to imports of sweet potatoes and manioc starch intended for certain uses (1), opens in particular an annual zero-duty tariff quota for 1991 and 1992 for imports into the Community from the People's Republic of China of sweet potatoes, covered by CN code 0714 20 90, intended for uses other than human consumption; Whereas consultations have taken place pursuant to Article 6 of the Agreement on Trade and Economic Cooperation between the European Economic Community and the People's Republic of China (2) as regards imports into the Community of sweet potatoes covered by CN code 0714 20 90; whereas those consultations have resulted in a mutually satisfactory solution involving on the one hand the restriction by China of its exports in the period 1993 to 1995 to an overall quantity of 1 800 000 tonnes of sweet potatoes and on the other hand the authorization by the Community of imports of those quantities under arrangements providing for some flexibility; Whereas the results of the arrangements concluded should be incorporated in Regulation (EEC) N ° 1471/88, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EEC) N ° 1471/88 is hereby replaced by the following: 'Article 2 An annual zero-duty autonomous tariff quota is hereby opened for imports into the Community of sweet potatoes covered by CN code 0714 20 90 and originating in the People's Republic of China, which are intended for uses other than human consumption. That quota covers a maximum of 1 800 000 tonnes, which may be imported during the period from 1 January 1993 to 31 December 1995 as follows: - the quantity which may be imported each year in that period may not exceed 630 000 tonnes, - in addition, the quantity which may be imported in 1995 may in no case result in an overrun in the maximum of 1 800 000 tonnes laid down for the period 1 January 1993 to 31 December 1995.` Article 2 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1992. For the Council The President D. HURD (1) OJ N ° L 134, 31. 5. 1988, p. 1. Regulation as last amended by Regulation (EEC) N ° 3843/90 (OJ N ° L 367, 29.12.1990, p. 9). (2) OJ N ° L 250, 19. 9. 1985, p. 2.